Preston, C. J.
(concurring). I concur in the opinion of Mr: Justice Arthur, but wish to add that the earlier proceedings herein show the futility and folly of granting lenience to, or temporizing with, rum runners and bootleggers. In this case, *104petitioner was given a stiff sentence, one beyond and not authorized by law, and then he was turned loose. They ask leniency on the promise to quit the business, without any intention of doing so. If their request is granted, they come in afterwards, as here, and claim that the court had no power to do the thing they asked. If there were a little common sense and backbone used, with less temporizing with law violators, and if the crime of liquor selling were treated as other crimes, there would be less defiance of and resistance to the Constitution and liquor laws. Ultimately, the laws will be enforced, notwithstanding such defiance.